Case 1:15-cr-00058-CMA Document 164 Filed 09/18/19 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

                                         Release From
                                  United States District Court
                                  for the District of Colorado


WHEREAS, a Notice that certain real property has been pledged as security for an appearance

bond in the United States District Court for the District of Colorado in Criminal Action No. 15-

cr-00058-CMA-1, USA v. Michael Todd Osborn, was filed in the office of the Clerk and

Recorder, County of San Diego, State of California:

Description:

Lot 46, known as 1980 Vista Grande Way, in the City of El Cajon, County of San Diego, State

of California 92019, according to the Map thereof Number 517-11 recorded under Document

#2005-1107085, in the Office of the County Recorder of said County on December 28, 2005.

WHEREAS, the conditions of said bond have been met and said bond has been discharged,

NOW THEREFORE said notice is hereby released.

DATED at Denver, Colorado this 18 day of September, 2019.




                                           JEFFREY P. COLWELL, CLERK


                                           By:          s/ R. Villa, Deputy Clerk
